DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.    The information disclosure statement filed on 06/11/2020 has been considered and placed of record in the file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for selecting …”, “means for encoding …”, “means for transmitting …” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 5, the term “the stream of bits” lacks antecedent basis as set forth in claims 16, 29 and 30.
Claims 2-15, 17-28 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 15, 16-19, 23-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2017/0047947) hereinafter Hong in view of Soong et al (US 2011/0317615) hereinafter Soong.
Regarding claim 1, Hong discloses a method of wireless communication, comprising: selecting a set of one or more polar code parameters based on a payload size, resource size, and information regarding a bit channel to be used for transmission on one or more multiple input multiple output (MIMO) layers (see Fig. 8, [0094] illustrates that the eNB 40 selects an initial code rate for downlink data transmission to the UE 44 (i.e., an initial code rate for transmission of k information bits) (step 400).  The initial code rate is one of the code rates r.sub.i.  In this example, it is assumed that the initial code rate is the highest code rate r.sub.1, but the initial code rate is not limited thereto.  The eNB 40, and in particular the rate-compatible polar encoder 14 of the eNB 40, performs polar encoding of the downlink data (i.e., the k information bits) for the initial code rate based on the appropriate submatrices of the generator matrix G.sub.mother, as described above (step 402); encoding the stream of bits using the selected polar code parameters (see [0094]; and transmitting the encoded stream of bits on the one or more MIMO layers (see [0094] illustrates that The eNB 40, and in particular the rate-compatible polar encoder 14 of the eNB 40, performs polar encoding mother, as described above (step 402).  Hong fails to explicitly disclose selecting a set of one or more polar code parameters based on a payload size, resource size, and information.  
Soong discloses selecting a set of one or more polar code parameters based on a payload size, resource size, and information (see [0090] illustrates that eNB operations 800 may begin with the eNB encoding a payload with a code at a code rate (block 805).  According to an example embodiment, the code used to encode the payload may have a code rate that is specified or determined by code parameters, such as available resources, desired error performance, communications system load, size of payload, a total amount of transmissions to be transmitted, eNB priority, communications device priority, quality of service requirements, and so forth).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select a set of one or more polar code parameters based on a payload size, resource size, and information as taught by Soong into the teachings of Hong in order to adjust the code rate to more effectively utilize resources to meet performance requirements.
Regarding claim 2, Hong discloses wherein the bit channel information comprises at least one of precise values of channel information per transmission layer; quantized values of channel information per transmission layer; or an order of binary input sub-channels in ascending or descending order of channel information (see [0055]).

Regarding claim 4, Hong discloses wherein the set of polar code parameters comprises at least one of a mother code length; information indices; or an index sequence of coded bits for rate matching (see [0040], [0041]).
Regarding claim 10, Soong discloses receiving signaling indicating a configuration for selecting the set of polar code parameters based on the payload size, resource size, and information (see Abstract, [0090]).
Regarding claim 11, Soong discloses wherein the configuration indicates what type of parameters are included in the information (see [0006], [0089], [0090]).
Regarding claim 15, Soong discloses providing signaling indicating support for selecting the set of polar code parameters based on the payload size, resource size, and information (see Abstract, [0090]).
Claims 16-19, 23-24, and 28 are similar to claims 1-4, 23-24, and 28.  Therefore, claims 16-19, 23-24, and 28 are rejected under a similar rationale.
Claim 29 is similar to claim 1, Hong also discloses a processor configured to  select a set of one or more polar code parameters … (see [0014]).  Therefore; claim 29 is rejected under a similar rationale.
Claim 30 is similar to claim 1.  Therefore; claim 30 is rejected under a similar rationale.
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 30 is drawn to a computer readable medium (also called machine readable medium or storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, specification does not show, any "non-transitory medium". Therefore it is not specifically defined that computer readable medium is a transitory medium or not. Claim 30 may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non- transitory" to computer readable medium. Please see the memo regarding Eligibility of Computer Readable Media. (1351 OG 212 February 23, 2010).  Examiner suggestion " A non-transitory computer readable medium ...”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JOHN WILSON et al (US 2018/0199350) discloses a control channel code rate selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
July 23, 2021